Exhibit 10.25

AMENDMENT AGREEMENT AND RELEASE

Great American Group, LLC (the “Company”) and I,                         , are
as of May     , 2009, hereby entering into this Amendment Agreement and Release
(this “Agreement”). All references herein to “I,” “you,” “me,” and words of
similar import shall mean the undersigned participant in the Plan (as defined
below).

WHEREAS, I am a participant in, and my participation is subject to, the terms
and conditions of, the Great American Group, LLC Phantom Equity Plan (f/k/a the
Pride Capital Group, LLC Phantom Stock Plan) (the “Plan”).

WHEREAS, the Company and its principals are in the process of negotiating a sale
of all of the membership interests of the Company (the “Sale”) to a third party
(the “Acquiror”) upon the terms and conditions set forth in that certain
Agreement and Plan of Reorganization, the form of which is attached hereto as
Exhibit A (the “Merger Agreement”);

WHEREAS, if the Company were to consummate the Sale in the absence of this
Agreement, I could be entitled to receive those payments and benefits described
in Section (b) hereto.

WHEREAS, the Company’s principals are unwilling to enter into the Sale unless I
agree to the reduction of my Plan benefits as described in this Agreement; and

WHEREAS, due to the pending Sale, the Company is offering me the Sale Payments
(as defined below) in the amounts and on the dates as described herein, such
Sale Payments to be made in lieu of, and in payment in full with respect to, any
and all payments and other benefits that I would otherwise have been entitled to
pursuant to the Plan.

NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the Company and I agree as follows:

(a) Purpose: This Agreement shall become effective, contingent on the
consummation of the Sale, immediately prior to the consummation of the Sale (the
“Effective Time”). If the Sale does not occur on or prior to August 1, 2009, the
covenants and agreements contained herein will become immediately null and void
and the Company and I shall treat the Plan as though this Agreement had never
existed.

(b) Sale Payment: The Company and I agree, understand and acknowledge that
pursuant to the Plan, upon a “Sale of the Company” (as defined in the Plan), to
the extent that I am a participant in the Plan, I would be entitled to certain
payments, rights and benefits. The Company and I agree, understand and
acknowledge that the Sale would constitute a “Sale of the Company” (as defined
in the Plan). I agree, understand and acknowledge that, absent this Agreement,
pursuant to the Sale and as a result of my participation in the Plan, I would be
entitled to approximately a     % interest in the total consideration received
by the equity holders of the Company equal to a pre-tax consideration amount of
$            million of cash, $            million of the Contingency Cash
Payment (as defined in the Merger Agreement),             shares of common stock
of the

 

   Initialed      Employee  

 

   Company  

 

1



--------------------------------------------------------------------------------

Acquiror (or an affiliate thereof) and             shares of the Contingency
Stock Payment (as defined in the Merger Agreement) (collectively, with any other
payment, right and benefit, including any payments that might otherwise become
due and owing under the Plan upon a Separation from Service (as defined in the
Plan), that I would be entitled to under the Plan, the “Released Payment”). I
hereby agree, understand and acknowledge that upon the consummation of the Sale
in lieu of any benefits or payment provided for under the Plan, including
without limitation, the Released Payment, the sole payment that the Company (or
any other person or entity) shall thereafter owe me with respect to the Plan,
shall be those amounts owed to me (as a Phantom Equity Holder or Contribution
Consideration Recipient (each such capitalized term as defined in the Merger
Agreement)) pursuant to the Merger Agreement and the Flow of Funds Memo (as
defined in the Merger Agreement) which will be consistent with the Discussion
Materials (collectively, the “Sale Payments”). The Sale Payments shall be made
according to the terms of the Merger Agreement, including the payment,
restriction, vesting, and divesting conditions as set forth therein and as
described in the Discussion Materials, attached hereto as Exhibit B (the
“Discussion Materials”). No changes shall be made to the Merger Agreement (or
ancillary documents related thereto), Flow of Funds Memo or Discussion
Materials, that adversely affect the Sale Payments to be received by me or my
registration rights with respect thereto. The Company will withhold taxes and
report the Sale Payments to tax authorities as it determines it is required to
do. The Company shall withhold tax with respect to the securities comprising the
Sale Payments by withholding a number of securities comprising the Sale Payments
sufficient to cover the withheld tax liability. The Sale Payments will not be
taken into account in determining my rights or benefits under any other program.

(c) Benefit Programs: As of the Effective Time, I shall have no rights under the
Plan except with respect to the Sale Payments. I hereby waive future coverage
under the Plan at and after the Effective Time.

(d) Release: Contingent upon the consummation of the Sale, in consideration of
the Sale Payments and in order to induce the Company’s principals to agree to
the Sale, I hereby release all known and unknown claims that I have against the
Company and its successors and assigns, and current or former owners, parents,
subsidiaries, and affiliates, of the Company and its successors and assigns, and
current or former employees or agents of the Company and its successors and
assigns, and any related parties thereto (the “Released Parties”) under or in
connection with the Plan, including without limitation, the Released Payment and
my election made under this Agreement (such release, the “Release”).

(e) The Release includes a waiver of all rights under Section 1542 of the Civil
Code of California, and any analogous or similar provision applicable under
state or local statutes, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

   Initialed      Employee  

 

   Company  

 

2



--------------------------------------------------------------------------------

(f) Promise Not to Litigate Released Claims: I promise never to pursue any claim
that I have released by signing this Agreement, whether by means of a lawsuit,
arbitration, or otherwise and whether as a named plaintiff, class member or
otherwise. I will promptly dismiss or withdraw from any such action that is
currently pending.

(g) Arbitration of Disputes: The Company and I agree to resolve any disputes we
may have with each other arising out of or related to this Agreement (including
the Discussion Materials, Merger Agreement and ancillary documents related
thereto to which I am a party or to which I am otherwise bound) through final
and binding arbitration. For example, I am agreeing to arbitrate any dispute
about the validity of this Agreement. I also agree to resolve through final and
binding arbitration any disputes arising out of or related to this Agreement
(including the Discussion Materials, Merger Agreement and ancillary documents
related thereto to which I am a party or to which I am otherwise bound) that I
have with any other Released Party who elects to arbitrate such disputes under
this section. Arbitrations shall be conducted by JAMS in accordance with its
employment dispute resolution rules. This agreement to arbitrate does not apply
to government agency proceedings. The prevailing party in any arbitration shall
be entitled to recovery of attorneys’ fees and costs. By agreeing to this
Agreement, I understand that I am waiving my right to a jury trial.

(h) Governing Law, Assignment and Counterparts: This Agreement shall be governed
by Federal law and internal laws of the State of California without respect to
its conflict of laws principles. The terms of this Agreement shall be binding on
the parties hereto and their respective successors and permitted assigns. No
party may assign its rights, duties or obligations under this Agreement without
the prior written consent of the other party hereto. This Agreement may be
executed in counterparts (including by facsimile or similar means of electronic
transmission), and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute one and the same instrument.

(i) Representations & Promises: I acknowledge and agree that:

(i) The Sale Payments are the only payment or benefit that I will receive
pursuant to the Plan. I will not seek any other benefits or payments under the
Plan, including without limitation, the Released Payment. This agreement
constitutes the entire agreement relating to my rights under the Plan.

(ii) When I decided to sign this Agreement, I was not relying on any
representations that were not in this Agreement.

(iii) This Agreement is not an admission of wrongdoing by the Company or any
other Released Party.

(iv) I have consulted with my own tax, legal, and financial advisors (at my own
cost) with respect to this Agreement to the extent I desired to do so.

(v) I intentionally am releasing claims that I do not know I might have and
that, with hindsight, I might regret having released.

 

   Initialed      Employee  

 

   Company  

 

3



--------------------------------------------------------------------------------

(vi) I have carefully read this Agreement with counsel, I fully understand what
it means, I am entering into it knowingly and voluntarily, and all my
representations in it are true. The Company would not have signed this Agreement
but for my promises and representations.

(vii) I have carefully read the Merger Agreement with counsel, I fully
understand what it means, and I hereby agree to be bound by the terms,
conditions and obligations thereunder to the extent that they apply to me (as a
Phantom Equity Holder or Contribution Consideration Recipient) or the Sale
Payments (or any portion thereof) and hereby covenant to abide by any promises
made thereunder by or on behalf of me (as a Phantom Equity Holder or
Contribution Consideration Recipient). I agree to keep all information contained
in the Merger Agreement (as well as the existence of the Merger Agreement and
transactions contemplated thereby) strictly confidential (except for disclosure
to legal counsel) until and unless such information is made publicly available
by the Company.

(viii) I have carefully read the Discussion Materials with counsel and I fully
understand what it means. I agree to keep all information contained in the
Discussion Materials (as well as the existence of the Discussion Materials and
transactions contemplated thereby) strictly confidential (except for disclosure
to legal counsel). I understand and agree that the Discussion Materials does not
purport to be a complete description of the transactions set forth in the Merger
Agreement and is qualified in its entirety by reference to the Merger Agreement.
I understand and agree that to the extent that there is any discrepancy or
conflict between the Discussion Materials and the Merger Agreement, including,
without limitation, with respect to any descriptions of any terms, conditions or
obligations that apply to me (as a Phantom Equity Holder, Contribution
Consideration Recipient or otherwise) or the Sale Payments (or any portion
thereof), or any promises made by or on behalf of me (as a Phantom Equity
Holder, Contribution Consideration Recipient or otherwise), the Merger Agreement
shall control.

(j) No Further Obligations. Upon the Effective Time, and deemed to be effective
immediately prior to the Effective Time, contingent on consummation of the Sale,
the Company and I each understand, agree and acknowledge that (i) the Plan shall
terminate and be of no further force or effect other than those provisions
therein that specifically survive termination of the Plan, such provisions to
continue in full force and effect in accordance with their terms; (ii) other
than the Sale Payments, all outstanding payments and benefits and other
obligations, including without limitation, the Released Payment, shall be
forgiven and deemed to be satisfied in full and irrevocably discharged,
terminated and released; and (iii) neither party hereto shall have any further
obligations under the Plan except as otherwise described in this Agreement. The
parties waive any requirements stated in the Plan relating to termination or
waiver that are inconsistent with the terms of this Agreement. In particular,
the parties agree that this Agreement constitutes an amendment of the Plan that
adversely affects my rights under the Plan and I hereby consent to such
amendment.

(k) I hereby agree that Andrew Gumaer be appointed as the Member Representative
(as defined in the Merger Agreement), as the attorney-in-fact for and on

 

   Initialed      Employee  

 

   Company  

 

4



--------------------------------------------------------------------------------

behalf of me, to take those actions and have such powers with respect to me and
the Sale Payments as described in the Merger Agreement. I hereby release the
Member Representative from liability with respective to the Member
Representative’s carrying out his duties pursuant to the Merger Agreement, other
than in the event of gross negligence or willful misconduct on the part of the
Member Representative. This Section (k) shall survive the termination of this
Agreement, and the resignation or removal of the Member Representative.

(l) Additional Representations & Promises. I understand and agree that the
securities comprising the Sale Payments have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and that accordingly
they will not be fully transferable except as permitted under various exemptions
contained in the Securities Act, or upon satisfaction of the registration and
prospectus delivery requirements of the Securities Act. I acknowledge that I
must bear the economic risk of the investment in the securities comprising the
Sale Payments for an indefinite period of time. I understand and agree that the
certificates representing the securities comprising the Sale Payments will bear
any legend required under any applicable securities law. These representations
in no way release the Company from its obligations under that certain
Registration Rights Agreement covering the securities comprising the Sale
Payments. I hereby represent and warrant to the Company that:

(i) I am acquiring the securities comprising the Sale Payments for investment
purposes only, for my own account, and not as nominee or agent for any other
person, and not with the view to, or for resale in connection with, any
distribution thereof within the meaning of the Securities Act.

(ii) I am an “accredited investor” as that term is defined in Rule 501 of
Regulation D promulgated under the Securities Act.

(iii) No person engaged by me has, or will have, any right or claim against the
Company for any commission, fee or other compensation as a finder or broker, or
in any similar capacity in connection with my acquisition of the securities
comprising the Sale Payments.

(iv) I shall give prior written notice to the Company with respect to any
proposed transfer by me of any securities comprising the Sale Payments unless
there is in effect a registration statement under the Securities Act covering
such proposed transfer or unless the securities may freely be resold under Rule
144 under the Securities Act. Each such notice shall describe the manner and
circumstances of the proposed transfer in sufficient detail as reasonably
determined by the Company. To the extent that a legal opinion is required by the
Company or its transfer agent in connection with such sale, and the notice
described in the immediately preceding sentence is reasonably acceptable to the
Company, the Company, at its expense will obtain such opinion.

 

   Initialed      Employee  

 

   Company  

 

5



--------------------------------------------------------------------------------

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT.

BEFORE SIGNING (AND INITIALING EACH PAGE OF) THIS AGREEMENT, TAKE IT HOME, READ
IT, AND CAREFULLY CONSIDER IT. IF YOU CHOOSE, DISCUSS IT WITH YOUR ATTORNEY (AT
YOUR OWN EXPENSE).

BY SIGNING THIS AGREEMENT, YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

CHECK ONE OF THE FOLLOWING BOXES:

¨    I hereby certify under penalty of perjury that I am not married as of the
date I signed this election and I agree to indemnify and hold the Released
Parties harmless for any costs or liability they incur with respect to any claim
relating to the Plan brought by anyone claiming to be my spouse.

¨    I hereby acknowledge that I am married as of the date I signed this
election and understand that this election will not take effect unless my spouse
signs the Spousal Consent attached hereto.

 

Date:  

 

   

 

      Employee

Date:

 

 

   

 

      Company

[Signature Page to Amendment Agreement and Release]



--------------------------------------------------------------------------------

SPOUSAL CONSENT

I,                         , hereby certify under penalty of perjury that I am
the lawful spouse of                          and that I consent to my spouse’s
election to receive the Sale Payments in lieu of any other rights or benefits my
spouse or I might have under or with respect to the Plan. All capitalized,
undefined terms in this Spousal Consent shall have those meanings ascribed to
them in the Agreement dated on or about the date hereof between Great American
Group, LLC and my spouse.

In consideration for my spouse receiving the Sale Payments, I hereby release all
known and unknown claims that I have against any of the Released Parties under
or in connection with the Plan, including without limitation, the Released
Payment, and my spouse’s election made under the Agreement. However, this
release does not release any claims that the law does not permit me to release.
I acknowledge that I have not relied on any statements by any of the Released
Parties in making this election. I hereby waive any and all rights under
Section 1542 of the Civil Code of California, and any analogous or similar
provision applicable under state or local statutes, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

I have consulted with my own tax, legal, and financial advisors (at my own cost)
to the extent I desired to do so.

 

 

    

 

Spouse Name      Date

[Signature Page to Spousal Consent]